Citation Nr: 9931118
Decision Date: 09/22/99	Archive Date: 11/08/99

DOCKET NO. 90-47 93 5              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an effective date prior to June 19, 1989, for an
award of a 100 percent disability evaluation for a bipolar
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and Mxx Gxxxxxxxx

INTRODUCTION

The veteran served on active duty from September 1953 to January
1954

This matter comes before the Board of Veterans' Appeals (Board)
from a November 1989 administrative decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware,
which denied an effective date earlier than June 19, 1989, for an
award of a 100 percent evaluation for a bipolar disorder. The claim
has since been transferred to the RO in Los Angeles, California.

In August 1995, a hearing was conducted by the undersigned Member
while sitting in Los Angeles. Thereafter, in November 1996, the
case was remanded for further development. The case has since been
returned to the Board.

REMAND

Since the Board remanded the case in November 1996, the appellant
has requested an opportunity to present sworn testimony before a
Member of the Board sitting at the RO. This request was reiterated
in correspondence submitted in August 1999.

Accordingly, in light of Kutscherousky v. West, 12 Vet. App. 369
(1999), this case is REMANDED for the following further
development:

The RO should schedule a hearing before a traveling Member of the
Board, and inform the veteran of the date of such hearing. As this
claim has been on going since November 1989, it is imperative that
the hearing be conducted at the earliest Opportune. In this
respect, the Board observes that Members of the Board will be
visiting Los Angeles in early November 1999. Accordingly, every
effort should be made to hold the hearing during that visit.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action until he is otherwise
notified.

- 2 -                                                             
  
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Id.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans'Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

3 -


